952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Leon COOPER, Defendant-Appellant.
No. 91-5555.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 23, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Joseph C. Howard, District Judge.  (CR-90-222-JH)
Jack B. Rubin, JACK B. RUBIN, P.A., Baltimore, Md., for appellant.
Richard D. Bennett, United States Attorney, Robert E. Sims, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Richard Leon Cooper pled guilty to conspiracy to distribute over 1000 kilograms of marijuana (21 U.S.C. § 846 (1988)) and received the mandatory minimum sentence of ten years.   He appeals his sentence, contending that mandatory minimum sentences are unconstitutional.   Cooper argues that, because the district court was required to impose the mandatory minimum sentence, he was denied an individualized sentence and the sentence he received was disproportionate to his relative culpability in the offense in violation of the Eighth Amendment.


2
These contentions are without merit.   There is no right to individualized sentencing except in death penalty cases,  Harmelin v. Michigan, 59 U.S.L.W. 4839 (U.S.1991), and Congress may enact mandatory and determinate sentencing laws without violating due process.   United States v. Bolding, 876 F.2d 21 (4th Cir.1989).   This Court has previously held that the mandatory minimum sentences required by 21 U.S.C.A. § 841 (West 1981 & Supp.1991) do not violate the Eighth Amendment.   United States v. Whitehead, 849 F.2d 849 (4th Cir.), cert. denied, 488 U.S. 983 (1988).


3
We therefore affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.